DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on May 11, 2021 has been entered.
Claims 3 and 11 have been canceled without prejudice. Claims 1, 2, 4-10 and 12-16 are pending and an action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tyni et al. (US 2014/0339024 A1) in view of Schröder-Brumloop et al. (US 5,587,565), further in view of Coste et al. (US 5,107,964).
Claims 1 and 9: Tyni et al. discloses a system and method for controlling an elevator comprising a car door operation control system (control card 8) for controlling movement of a car door (7) via controlling door motor (12), and the car door operation control system includes an encoder (14) configured to provide a signal indicative of a travel distance of the car door (door travel) (page 4 ¶ [0082]).  An elevator car control 
However Schröder-Brumloop et al. teaches a system and method for controlling an elevator, where a car door operation control system includes an incremental encoder to provide a signal indicative of a travel distance of a car door (column 2 lines 2-12).
Given the teachings of Schröder-Brumloop et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Tyni et al. with providing the encoder to be an incremental encoder.  Doing so would allow “a door profile, having motor control points whereat the speed and torque of the motor are changed [to be] executed [where] motor control points along the path of travel of the elevator door are characterized by the percentage of the total path distance” as taught in Schröder-Brumloop et al. (column 2 lines 8-12) based on a determined speed and distance from the incremental encoder 
However Coste et al. teaches a system and method for controlling an elevator, where secondary Car Door Closed Signal (output from safety chain 52) corresponding to a state of contacts (72, 74) associated with front doors (column 4 line 65 though column 5 line 7) is provided to an elevator car control system in response to car door safety switches (contacts 72, 74) being bypassed by contacts (88, 90) due to an elevator car being at or below a slow speed within a selected door zone (column 5 lines 16-25).  Therefore the elevator car is allowed to be operated without the car door safety switches.
Given the teachings of Coste et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Tyni et al. as modified by Schröder-Brumloop et al. with providing the secondary Car Door Closed Signal to be provided to the elevator car control system in response to the car door safety switch being bypassed such that the elevator car is operated without the car door safety switch.  Doing so would allow “advance door opening for an impending floor stop” as taught in Coste et al. (column 5 lines 25-27).
Claims 2 and 10: Tyni et al. modified by Schröder-Brumloop et al. and Coste et al. discloses a system and method as stated above, but fails to disclose movement of 
However Coste et al. teaches a system and method for controlling an elevator, where a primary Car Door Closed Signal (output from safety chain 50) and the secondary Car Door Closed Signal is provided to an elevator safety control system for individually preventing movement of the elevator car (column 5 lines 4-15, column 7 lines 5-7) due to the door chain (50) and safety chain (52) being individually connected chains (column 4 lines 11-13), as shown in FIG. 1.  Therefore movement of the elevator car is prevented in case none of the primary Car Door Closed Signal and the secondary Car Door Closed Signal is provided to the elevator safety control system.
Given the teachings of Coste et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Tyni et al. as modified by Schröder-Brumloop et al. with providing the primary Car Door Closed Signal and the secondary Car Door Closed Signal to be outputted from individual chains that are connected, such that movement of an elevator car is prevented in case none of the primary Car Door Closed Signal and the secondary Car Door Closed Signal is provided to the elevator safety control system.  Doing so would allow “for independently checking the status of the door chain” as taught in Coste et al. (column 4 lines 16-21).
Claims 4 and 12: Tyni et al. modified by Schröder-Brumloop et al. and Coste et al. discloses a system and method as stated above, but fails to disclose the car door safety switch to be connected in a safety chain of an elevator system.

Given the teachings of Coste et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Tyni et al. as modified by Schröder-Brumloop et al. with providing the car door safety switch to be connected in a safety chain of an elevator system.  Doing so would make a “fail sage state to be such that if power to the door chain is lost, for whatever reason, the safety chain will open and prevent car motion” as taught in Coste et al. (column 7 lines 54-57).
Claims 5 and 13: Tyni et al. modified by Schröder-Brumloop et al. and Coste et al. discloses a system and method including an incremental encoder, as stated above.  The incremental encoder is shown in Schröder-Brumloop et al. to comprise a pulse encoder for generating (column 2 lines 5-7) and detecting pulses when the car door is in motion (column 2 lines 32-33).
Claims 6 and 14: Tyni et al. modified by Schröder-Brumloop et al. and Coste et al. discloses a system and method as stated above, where the car door operation control system includes a car door operation controller for controlling elevator door motor (12), as shown in Tyni et al. (page 4 ¶ [0082]).  The pulse encoder is further shown in Schröder-Brumloop et al. to include an encoder disc (32) rigidly mounted on a drive shaft (28) of a car door drive (motor 26), a light source (34) disposed on one side of the encoder disc, and a light receiver (36) disposed on the opposite side of the encoder disc, where the encoder disc includes a plurality of regularly spaced openings 
Claims 7 and 15: Tyni et al. modified by Schröder-Brumloop et al. and Coste et al. discloses a system and method as stated above, where the secondary Car Door Closed Signal is disclosed in Tyni et al. to be generated based on door switches (13) which include ‘door open’ or ‘door closed’ switches (page 4 ¶ [0082]).  The door switches then provide a corresponding door open or door closed signal after the door is fully open or fully closed.  Therefore the secondary Car Door Closed Signal is provided in a case when the travel distance signal provided by the incremental encoder corresponds to a travel distance between a fully open position and a fully closed position of the car door.  A travel distance between a fully open position and a fully closed position of the car door is determined during an initialization procedure of the car door operation control system, as shown in Schröder-Brumloop et al. (column 4 lines 59-67).
Claims 8 and 16: Tyni et al. modified by Schröder-Brumloop et al. and Coste et al. discloses a system and method where the secondary Car Door Closed Signal is provided in a case when the traveling distance signal provided by the incremental encoder corresponds to the travel distance between a fully open position and a fully closed position of the car door as determined during an initialization procedure of the 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 16, 2021